Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered July 31, 1996, convicting him of criminal possession of a weapon in the first degree (four counts), criminal possession of a weapon in the second degree (five counts), criminal possession of a weapon in the third degree, criminal solicitation in the second degree (three counts), and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record in this *627case does not demonstrate that a Batson violation occurred during jury selection (see, Batson v Kentucky, 476 US 79). In his attempt to establish the requisite prima facie showing (see, People v Childress, 81 NY2d 263), the defendant relied solely on the number of Hispanic jurors challenged. It is incumbent upon the party mounting a Batson challenge to “articulate and develop all of the grounds supporting the claim, both factual and legal, during the colloquy in which the objection is raised and discussed” (People v Vidal, 212 AD2d 553, 554). In the absence of a record demonstrating other facts or circumstances supporting a prima facie case, we find that the defendant failed to establish a pattern of purposeful exclusion sufficient to raise an inference of discrimination (see, People v Jenkins, 84 NY2d 1001; People v Moría, 245 AD2d 468; People v Vidal, supra).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.